Citation Nr: 0217790	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  94-03 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

Entitlement to an increased evaluation for residuals of an 
aortic valve replacement, currently rated as 30 percent 
disabling.

(The issue of entitlement to an increased evaluation for 
residuals of left ankle gangliectomies, currently rated as 
10 percent disabling, will be addressed in a later 
decision.)


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from September 1967 to 
March 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1989 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO) which continued the 30 percent rating 
for residuals of an aortic valve replacement and a 
noncompensable rating for residuals of left ankle 
ganglionectomies.  In a May 1996 rating decision, the RO 
increased the rating for residuals of left ankle 
ganglionectomies to 10 percent.

The Board is undertaking additional development on the 
issue of entitlement to an increased evaluation for 
residuals of left ankle ganglionectomies, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  When the 
requested development is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified 
at 38 C.F.R. § 20.903.)  After giving notice and reviewing 
any response to the notice, the Board will prepare a 
separate decision addressing this issue.

This case was previously before the Board in January 1996, 
December 1997 and in July 2000 when it was remanded for 
additional development and a personal hearing.  In an 
August 2002 letter from the veteran's attorney, the 
veteran withdrew his request for a hearing.  The remaining 
development has been completed.  The Board proceeds with 
the review of the appeal.



FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary 
for the equitable disposition of the veteran's appeal. 

2.  Aortic valve replacement residuals are manifested by 
mild cardiomegaly, dyspnea on exertion that is less than 
severe, no systolic hypertension or arrhythmia, no 
evidence that more than light manual labor is precluded, 
no congestive heart failure, a workload of greater than 5 
METs, and no left ventricular dysfunction.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
residuals of aortic valve replacement are not met.  
38 U.S.C.A. § 1155 (West 1991), 38 C.F.R. Part 4, 
Diagnostic Code 7016-7000 (1997); Diagnostic Codes 7016 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran underwent aortic valve replacement surgery in 
service in March 1983.  He was service connected for 
residuals of an aortic valve replacement in a September 
1984 rating decision.  In April 1989, the veteran filed a 
claim for an increased evaluation for his heart condition.  

In a May 1992 statement, the veteran claimed that he had 
severe dyspnea upon exertion, an enlarged heart, he was on 
medication for hypertension, had edema of the lower 
extremities, occasional fluttering of the heart, and he 
was on Coumadin.

In an August 1992 personal hearing, the veteran testified 
that the Coumadin was the big problem because it made him 
susceptible to bleeding.  He had shortness of breath, 
after minor exertion, after riding his bike, and he 
avoided climbing stairs because of it.  He would get 
shortness of breath if he climbed more than one or two 
flights of stairs.  This limited his ability to exercise, 
except for riding his bike.

On VA heart examination in September 1992, the veteran 
complained of complications from Coumadin therapy 
consisting of hematuria which he developed about three 
years ago.  The veteran stated that he had occasional 
shortness of breath, but it was unclear to the examiner 
the extent of his dyspnea.  He indicated that he was able 
to climb two flights of stairs.  He had not had unusual 
shortness of breath other than intermittent episodes of 
shortness of breath which occurred 2-3 times a month, 
lasting two minutes at a time.  He denied having shortness 
of breath lasting several hours at a time.  Clinically, 
his blood pressure was 138/82.  His heart had normal rate 
and regular rhythm, with the second heart sound being a 
loud click.  There were no murmurs.  The examiner noted 
that there was a negative chest X-ray examination done in 
February 1992.  The diagnosis was status post aortic valve 
replacement with intermittent shortness of breath.  

On October 1992 echocardiogram, the impression was of an 
unremarkable aortic prosthetic valve.  There was no 
evidence for valve malfunction and there was mild aortic 
root enlargement.  There was normal left ventricular 
chamber size, mild left atrial chamber enlargement and 
normal right heart.

In a February 1993 nutrition note, the veteran indicated 
that he rode a bike 30 to 40 miles a week and did physical 
work 10 hours a day.  The veteran underwent a cardiac 
stress test in May 1993.  The impression was a negative 
maximal exercise tolerance test.  

In a May 1993 letter from T. G-K, M.D., a VA physician, it 
was noted that the veteran was on longstanding Coumadin 
for prosthetic mitral valve which prolonged the time blood 
would normally take to clot.  This was necessary for 
ongoing clinical management, which unfortunately, was high 
risk and limited the range of activities and occupations 
the veteran might want to pursue.

In July 1994, the veteran was treated for complaints of 
headaches.  He indicated that his headaches increased when 
he was at work.  He worked as a container manager driving 
an electric powered tugged pull for the post office in the 
bulk mail center.  He was placed on an event monitor for 
two weeks in March 1995 to rule out arrhythmias associated 
with his complaints of headaches and associate dizziness.  
The monitor recorded one event associated with dizziness.  
There was no change in rate or rhythm associated with the 
symptoms.  The summary was of no arrhythmias.

On VA examination in April 1996, the veteran complained of 
shortness of breath on doing any type of aerobic activity.  
He had no other cardiac symptomatology.  Clinically, his 
heart had regular rate and rhythm with a pronounced click 
from the aortic prosthesis.  No other abnormal heart 
sounds were noted.  There was no clubbing, cyanosis or 
edema noted in the extremities.  The assessment was 
history of aortic valve replacement, currently with good 
cardiac functioning with mild shortness of breath and 
fatigue on exertion and he appeared not to be restricted 
in his normal walking and daily activities.

In a September 1998 VA examination, the veteran stated 
that two years ago he went on a 100 mile bicycle ride but 
had decreased his bicycle riding secondary to orthopedic 
pain.  Currently he rode approximately 30 miles every two 
weeks on a flat surface.  This generally did not result in 
shortness of breath or chest pain, however, on occasion he 
did experience a shortness of breath.  He continued to 
play golf, walking 18 holes, on occasion experiencing some 
degree of shortness of breath.  His last episode of chest 
pain was approximately two years ago.  His last chest X-
ray examination was in May 1997 which revealed mild 
cardiomegaly.  He had never been treated for hypertension.  
He had never been found to suffer from arrhythmias.  
Clinically, his blood pressure was 136/82 in the right 
arm, and 136/82 in the left arm.  There was some lower 
extremity edema noted in the right ankle as well as to the 
mid tibia.  The impression was status post aortic valve 
replacement with residual of mild cardiomegaly and 
episodic dyspnea on exertion.  The examiner noted that the 
veteran had done remarkably well following his aortic 
valve replacement and today's examination did not 
demonstrate systolic hypertension or diastolic 
hypertension.  There was no history of arrhythmias 
recorded.  His exercise tolerance test was negative with 
MET level of 10.1 achieved before stopping due to the 
knee.  Chest X-ray examination showed persistent 
cardiomegaly with probable fat pad again noted at the 
cardiac apex.  There was no definite failure or infiltrate 
identified.

A chest X-ray examination in March 2001 showed stable 
cardiomegaly without evidence of failure or infiltrate.

On VA examination in November 2001, the examiner noted the 
veteran's complaints of disequilibrium and headaches.  The 
veteran also complained of chest pain two to four times in 
the last year, which he described as "discomfort" and 
which did not radiate.  These pains lasted less than 5 to 
10 minutes.  He described an inconsistency in the 
heartbeat which started two to three years ago.  He could 
not describe the duration of these episodes.  He denied 
paroxysmal nocturnal dyspnea, estimated dyspnea on 
exertion at one flight of stairs, on flat ground at "maybe 
100 yards", and stated that he had to stop walking due to 
dyspnea on exertion probably less than 10 times a week.  
The veteran described his current job with the post office 
as a desk job.  He stated that he had to stop working due 
to dizziness or headache, mostly the former.  Clinically, 
his blood pressure was 122/88 and 119/82 in the right arm 
and 122/78 in the left arm.  Cardiac examination revealed 
a rate which was regular with perhaps one slightly 
premature beat in over one minute of auscultation.  There 
did not appear to be cardiomegaly to percussion.  There 
was no cardiac murmur.  He had 1+ left pretibial edema, no 
right pretibial edema.  The examiner reviewed the results 
of recent carotic duplex studies, a cranial CT scan, 
echocardiogram, a neurology consultation, and a March 2001 
note from the veteran's primary physician at VA noting 
that the etiology of his headaches was unknown.  On the 
question of whether the veteran's aortic valve replacement 
was the cause of his headaches and disequilibrium, the 
examiner noted that these symptoms started four years 
after his aortic valve replacement, and it appeared from 
the data that these problems were the result of diminished 
blood flow through compromised intracranial vessels which 
were not the result of the veteran's heart disease.  In 
fact, it was likely that the veteran's cardiac output 
would have been improved, as opposed to degraded by the 
procedure, and therefore it was less likely than not that 
the veteran's headaches and disequilibrium were due to his 
aortic valve replacement.  Further, although the veteran 
reported dyspnea on exertion, his echocardiogram 
demonstrated a normal left-ventricular ejection fraction, 
and the veteran, clinically, did not demonstrate any of 
the signs of cardiac failure.

VCAA

The Board notes that during the pendency of this appeal, 
on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to 
all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment 
and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist 
claimants in the development of their claims.  First, the 
VA has a duty to notify the appellant and any 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West Supp. 2002).  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C. § 5103A (West Supp. 
2002).

The VA has promulgated revised regulations to implement 
these changes in the law. See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the 
timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application 
for VA benefits, or who attempts to reopen a previously 
denied claim.

In this case, even though the RO did not have the benefit 
of the recently revised implementing regulations, the VA's 
duties have been fulfilled.  The Board finds that the 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim for an increased rating 
for residuals of an aortic valve replacement.  The Board 
concludes the discussions in the June 1989 rating 
decision, statement of the case (SOC), supplemental 
statements of the case (SSOC), and letters sent to the 
appellant informed him of the information and evidence 
needed to substantiate the claim and complied with the 
VA's notification requirements.  The RO also supplied the 
appellant with the applicable regulations in the SOC and 
SSOCs.  Additionally, it is apparent from the submissions 
by the veteran and his testimony that he is aware both of 
the evidence needed to substantiate his claim for an 
increased rating for residuals of an aortic valve 
replacement, and what records VA would obtain on his 
behalf in support of his claim.  The VA has no outstanding 
duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO has obtained all necessary records of 
the veteran's current treatment for his heart condition, 
and provided the appellant with examinations in September 
1992, September 1998, and November 2001.  The appellant 
was provided the opportunity of a hearing before a hearing 
officer at the RO in August 1992 and declined the 
opportunity for another hearing at the RO in August 2001. 

The appellant has not referenced any unobtained evidence 
that might substantiate his claim or that might be 
pertinent to the bases of the denial of the claim.  In a 
June 2001 letter, the veteran's representative requested 
that records of the veteran's current treatment at the RO 
be obtained and associated with the record "to bring the 
claims file up to date."  The RO did not obtain the most 
recent VA records, but it is not claimed that these 
records would show entitlement to a higher rating for 
residuals of an aortic valve replacement, and it appears 
that this request is in support of another claim, for his 
residuals of left ankle ganglionectomies.  There is 
sufficient evidence to decide the claim.  The Board 
concludes that all reasonable efforts were made by the VA 
to obtain evidence necessary to substantiate the 
appellant's claim.  Therefore, no further assistance to 
the appellant with the development of evidence is 
required.  In the circumstances of this case, a remand to 
have the RO apply the new implementing regulations would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with 
no benefit flowing to the veteran are to be avoided).  The 
VA has satisfied its obligation to notify and assist the 
appellant in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the appellant in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Legal Criteria and Analysis

Service-connected disabilities are rated in accordance 
with VA's Schedule for Rating Disabilities, 38 C.F.R. Part 
4 (2002) (Schedule), which are based on average impairment 
of earning capacity.  Separate diagnostic codes identify 
the various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2002).  The disability ratings evaluate 
the ability of the body to function as a whole under the 
ordinary conditions of daily life including employment.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7 (2001).  
When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3  (2002).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence 
is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The rating schedule for determining the disability 
evaluations to be assigned for disorders of the 
cardiovascular system were changed, effective January 12, 
1998.  See 62 Fed. Reg. 65, 207-224 (December 11, 1997).  
Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version 
most favorable to the veteran will apply.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  The General 
Counsel of VA has held that where a law or regulation 
changes during the pendency of a claim for an increased 
rating, the Board should first determine whether the 
revised version is more favorable to the veteran.  If the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) (West 1991) can be no earlier than the effective 
date of that change.  See VAOPGCPREC 3-2000 (2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  In this 
case, neither version is more favorable to the veteran.

Under the previous criteria, heart valve replacement, 
rated as heart disease, is assigned a 60 percent rating 
when the heart is definitely enlarged, with severe dyspnea 
on exertion, elevation of the systolic blood pressure, or 
such arrhythmias such as paroxysmal auricular fibrillation 
or flutter or paroxysmal tachycardia, with more than light 
manual labor precluded.  The old rating criteria further 
provide that heart disease which precludes more than 
sedentary employment and is manifested by definite 
enlargement of the heart confirmed by roentgenogram and 
clinically; dyspnea on slight exertion; rales, pretibial 
pitting at the end of the day or other definite signs of 
beginning congestive failure is rated 100 percent 
disabling.  See 38 C.F.R. § 4.104, Diagnostic Code 7016-
7000 (in effect prior to January 12, 1998).

The Board notes that the revised provisions of Diagnostic 
Code 7016 (Heart valve replacement with a prosthesis) 
incorporate objective measurements of the level of 
physical activity, expressed numerically in metabolic 
equivalents (METs), at which cardiac symptoms develop.  A 
100 percent rating is warranted for indefinite period 
following date of hospital admission for valve 
replacement.  Thereafter, a 10 percent rating is warranted 
when a workload of greater than 7 METs but not greater 
than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; continuous medication is 
required.  A 30 percent rating is warranted if a workload 
of greater than 5 METs but not greater than 7 METs results 
in dyspnea, fatigue, angina, dizziness, or syncope, or; 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.

A 60 percent rating is warranted for more than one episode 
of acute congestive heart failure in the past year, or; 
workload of greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent rating is 
warranted for chronic congestive heart failure, or; 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.

Note (2): One MET (metabolic equivalent) is the energy 
cost of standing quietly at rest and represents an oxygen 
uptake of 3.5 milliliters per kilogram of body weight per 
minute.  When the level of METs at which dyspnea, fatigue, 
angina, dizziness, or syncope develops is required for 
evaluation, and a laboratory determination of METs by 
exercise testing cannot be done for medical reasons, an 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, 
such as slow stair climbing or shoveling snow) that 
results in dyspnea, fatigue, angina, dizziness, or syncope 
may be used.

The evidence does not show entitlement to a higher 
evaluation under either the old or the new criteria.  
Under the old criteria, a higher evaluation requires a 
heart that is definitely enlarged with other criteria.  
Although there is cardiomegaly noted on X-ray examination, 
there are none of the other criteria required for a higher 
evaluation.  On examination in February 1992, the veteran 
indicated that he had not had unusual shortness of breath 
other than intermittent episodes of shortness of breath 
which occurred 2-3 times a month, lasting two minutes at a 
time.  He denied having shortness of breath lasting 
several hours at a time and he had shortness of breath was 
only after climbing one or two flights of stairs, or 
bicycling.  It was described by the examiner as 
"intermittent."  On VA examination in April 1996, he 
complained of shortness of breath doing any type of 
aerobic activity.  The examiner classified the shortness 
of breath as "mild."  In September 1998, he indicated that 
he did experience shortness of breath, on occasion, 
associated with walking 18 holes of golf.  The examiner 
described his shortness of breath as "episodic".  In 
November 2001, although he denied paroxysmal nocturnal 
dyspnea, he estimated dyspnea on exertion at one flight of 
stairs, on flat ground at "maybe 100 yards", and stated 
that he had to stop walking due to dyspnea on exertion 
probably less than 10 times a week.  The examiner noted 
that although the veteran reported dyspnea on exertion, 
his echocardiogram demonstrated a normal left-ventricular 
ejection fraction, and the veteran, clinically, did not 
demonstrate any of the signs of cardiac failure, 
suggesting that that his complaints of dyspnea were not 
supported by the clinical evidence.  The veteran's dyspnea 
on exertion, called variously "intermittent", "mild" and 
"episodic" by medical examiners does not approximate a 
level of disability which could be called "severe."  

Nor is there evidence of hypertension or arrhythmias.  In 
July 1994 the veteran was placed on a heart event monitor 
for a period of time to rule out arrhythmias associated 
with his complaints of headaches.  The summary noted that 
it did not record any arrhythmias.  The examiner on the 
September 1998 examination noted that he did not have 
systolic hypertension, and had never had any arrhythmias.  
Although there is evidence of lower extremity edema, there 
is no evidence that such is related to the service-
connected disability or that it is indicative of heart 
failure.

There is also no evidence that more than light labor is 
precluded.  In February 1993, the veteran indicated that 
he rode a bike 30 to 40 miles a week and did physical work 
10 hours a day.  In May 1993, he had a negative maximal 
exercise tolerance test.  In July 1994, he worked as a 
container manager driving an electric powered tugged pull 
for the post office in the bulk mail center.  Also in July 
1994, a letter was received from his primary physician 
indicating that because of his Coumadin therapy, required 
to treat his heart condition, he was considered high risk 
for bleeding which might limit the occupations the veteran 
might want to pursue.  He did not indicate that "high 
risk" meant more than light labor.  In April 1996, the 
examiner noted that he appeared not to be restricted in 
his normal walking and daily activities.  In September 
1998, he reported that the did a lot of bicycle riding, 
including riding 30 miles on a flat surface once every two 
weeks, and playing golf walking the full 18 holes.  In 
November 2001, he was working a desk job, and he 
complained of interference with his work from dizziness 
and headaches.  The examiner, however, noted that this was 
not likely due to his aortic valve replacement, but to 
diminished flow through compromised intracranial blood 
vessels.  

The veteran does not meet the criteria for a higher 
evaluation under the old criteria.  While there is mild 
cardiomegaly, his dyspnea on exertion is less than severe, 
there is no systolic hypertension or arrhythmia; and no 
evidence that more than light manual labor is precluded.

Under the new criteria, for a higher or 60 percent 
evaluation, the veteran would have to show more than one 
episode of acute congestive heart failure in the past 
year, or a workload of greater than 3 METs but not greater 
than 5 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent.  In the 
November 2001 examination, the examiner noted that the 
veteran's echocardiogram demonstrated a normal left-
ventricular ejection fraction, and the veteran, 
clinically, did not demonstrate any of the signs of 
cardiac failure.  In September 1998, his exercise 
tolerance test showed that he was able to achieve a 
workload of 10.1 without symptoms, stopping only because 
of pain in his knee.  Based on this evidence, a higher 
evaluation is not warranted under the new criteria.

The veteran is competent to report his symptoms.  To the 
extent that he has implied that his disability warrants a 
higher evaluation, the veteran is competent to report that 
he has severe shortness of breath, as well as other 
symptoms, however the medical findings do not support his 
assertions.  As stated above, there have been no findings 
of any of the criteria for a higher evaluation with the 
exception of an enlarged heart which, in itself, is 
insufficient to support a higher evaluation for residuals 
of an aortic valve replacement.  The Board attaches far 
greater probative weight to the clinical findings of 
skilled, unbiased professionals than to the veteran's 
statements in support of a claim for monetary benefits, 
particularly where, for example, the veteran indicated at 
one point that he met the criteria for a higher rating 
because he was taking medication for high blood pressure, 
but later before medical professional indicated that he 
was never on any medication for hypertension.  Taking the 
veteran's contentions into account and the medical 
findings, an evaluation in excess of 30 percent is not 
warranted for residuals of an aortic valve replacement.  
The preponderance of the evidence is against his claim, 
and there is no doubt to be resolved.  Gilbert, 1 Vet. 
App. at 55.


ORDER

An evaluation in excess of 30 percent for residuals of an 
aortic valve replacement is denied.



		
	H. N. SCHWARTZ 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

